Citation Nr: 0102744	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.  He also had unconfirmed service in the 
National Guard and/or reserves from September 1962 to 
September 1966, and from September 1974 to September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claim for 
service connection for bilateral hearing loss.  Claims for 
service connection for tinnitus and bronchitis were also 
denied.  The veteran filed a timely notice of disagreement 
and substantive appeal, perfecting this appeal.  A personal 
hearing at the RO was afforded the veteran in March 1996.  

The veteran's claim was first presented to the Board in May 
1997, at which time it was remanded for a hearing before a 
traveling member of the Board.  It was returned to the Board 
in August 1998, at which time it was again remanded for 
additional development.  The veteran's appeal was submitted 
for a third time in January 2000, at which time it was again 
remanded for additional development.  



FINDINGS OF FACT

1.  In a February 1984 rating action, the RO denied the 
veteran's request to reopen his claim for service connection 
for bilateral hearing loss; the veteran did not appeal this 
decision.  

2.  In support of his application to reopen his claim for 
service connection for bilateral hearing loss, the appellant 
has submitted post-service VA and private medical treatment 
records and his own personal testimony.  

3.  In support of his request to reopen his claim, the 
veteran has submitted evidence that must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The appellant has submitted new and material evidence with 
which to reopen his claim for service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a November 1965 rating decision, the veteran was denied 
service connection for an "ear condition," not otherwise 
specified.  A timely appeal was not filed at that time.  

In March 1977, the veteran filed a claim for service 
connection for a "hearing condition."  In a June 1977 
rating decision, the RO denied service connection for a 
hearing condition, based on a lack of evidence of an in-
service disease or injury of the ears.  The veteran did not 
appeal.  

The veteran filed a VA Form 9 in January 1983 on an unrelated 
issue, and mentioned his desire to obtain service connection 
for hearing loss.  This informal claim was noted by the Board 
in a January 1984 decision, and referred to the RO for 
adjudication.  The RO sent the veteran a February 1984 letter 
declining to reopen the previously-denied claim for service 
connection for hearing loss, based on the lack of new and 
material evidence.  The veteran did not appeal this denial.  

The veteran was seen at a private audiological clinic in 
April 1995.  He complained of bilateral tinnitus, described 
as a "whistling" in the ears, and a decline in bilateral 
hearing acuity.  He gave a history of noise exposure both in 
the military and in his previous workplaces.  Audiometric 
testing was performed, and the results revealed "severe to 
profound" sensorineural hearing loss bilaterally.  Speech 
discrimination was also "extremely poor bilaterally."  

The veteran filed a May 1995 claim seeking service connection 
for bronchitis and bilateral tinnitus, and to reopen his 
previously-denied claim for service connection for bilateral 
hearing loss.  

The RO considered the evidence of record, and in an August 
1995 rating decision, found no new and material evidence had 
been submitted with which to reopen the veteran's claim for 
service connection for bilateral hearing loss.  The claims 
for service connection for tinnitus and bronchitis were also 
denied.  The veteran filed a timely notice of disagreement 
and substantive appeal, perfecting this appeal.  He also 
requested a personal hearing before RO personnel.  

The veteran testified on his own behalf at a personal RO 
hearing in March 1996.  He testified that exposure to 
aircraft and weapon noise during service permanently damaged 
his hearing, and he has been unable to hear well in either 
ear since that time.  A ringing in his ears, present since 
service, was also reported by the veteran.  He also reported 
being diagnosed with bronchitis and pneumonia during service.  
The RO hearing officer considered this additional evidence 
and continued the prior denials.  

The veteran's appeal was first presented to the Board in May 
1997, at which time it was remanded to afford him a personal 
hearing before a member of the Board.  The veteran was 
afforded such a hearing in May 1998.  He reported exposure to 
acoustic trauma during service, including aircraft and 
weapons noise.  He sought treatment from several private 
physicians after service for his bilateral hearing loss and 
tinnitus, but those doctors have all since died, and he is 
unable to obtain his medical records from them.  Finally, he 
stated that he served in the National Guard unitl 1980, and 
may have been treated for hearing loss at that time, although 
he couldn't be sure. 

The appeal was then returned to the Board.  The Board 
remanded the appeal in August 1998 in order to obtain 
additional medical evidence.  The veteran was sent a 
September 1998 letter asking for the names and addresses of 
all health care providers who may have treated his claimed 
disabilities since his separation from service.  A request 
was also made to the Social Security Administration for the 
medical records related to the veteran's Social Security 
Disability benefits claim.  

Social Security Administration records were received in June 
1999.  According to these records, the veteran was awarded 
Social Security Disability benefits in August 1981 for 
disability due to "multiple severe medical impairments," 
including coronary artery disease, diabetes mellitus, and 
hypertension.  Bilateral hearing loss was not noted within 
those records.  

The RO considered this additional evidence and continued the 
prior denials.  A September 1999 supplemental statement of 
the case was afforded the veteran, and his claim was returned 
to the Board in January 2000, at which time it was again 
remanded for additional development.  

In a January 2000 letter to the veteran, the RO requested the 
veteran sign information release forms for several private 
hospitals wherein he has sought private treatment.  It was 
also requested that he give his unit assignments, dates of 
active duty for training, and any other pertinent information 
concerning his periods of military reserve service from 1962 
to 1966, and 1974 to 1980.  To date, no response to this 
letter has been received by the RO.  

In an April 2000 rating action, the RO continued the prior 
denials of the veteran's claims.  He was afforded a 
supplemental statement of the case, and his case was returned 
to the Board.  

Analysis

In February 1984, the RO denied the veteran's application to 
reopen his previously-denied claim for service connection for 
bilateral hearing loss; the RO found no new and material 
evidence had been submitted with which to reopen the claim.  
In the absence of a timely appeal, this RO decision is final 
and may only be reopened if new and material evidence is 
added to the record.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In support of his application to reopen his finally-denied 
claim of service connection for a back disability, the 
appellant has submitted private and VA medical evidence, as 
well as his own contentions.  Additionally, the RO has 
obtained the veteran's medical records related to his claims 
for Social Security Disability benefits.  For the purposes of 
considering whether this evidence is new and material, the 
credibility of the presented evidence is presumed, absent a 
finding that it is inherently false or incredible.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994).  Because at least some of 
this additional evidence is new and material, the veteran's 
application to reopen the claim must be granted.  

The veteran was afforded a hearing before a member of the 
Board in May 1998.  At his hearing, he testified that he 
served in the military reserves/National Guard from 1962 to 
1966, and again from 1974 to 1980; the service medical 
records associated with these service periods have not yet 
been obtained.  Additionally, he stated he was treated for 
various medical problems during reserve service, although he 
doesn't remember if he was treated specifically for hearing 
problems.  He testified that he served as a mechanic in the 
motor pool during reserve and National Guard service, 
resulting in exposure to additional acoustic trauma, in the 
form of engine noise.  

The fact of the veteran's reserve service, including his work 
in the motor pool and subsequent noise exposure, and his 
possible treatment for hearing loss, has not previously been 
considered by the RO.  He was initially denied service 
connection for hearing loss in 1965, prior to the completion 
of most of his reserve service, and subsequent applications 
to reopen this claim were denied without consideration as to 
whether the veteran incurred any acoustic injury during a 
service period other than his active military service from 
1951 to 1953.  For this reason, this evidence is new, as 
defined by 38 C.F.R. § 3.156 (2000).  Likewise, the veteran's 
testimony regarding his reserve/National Guard service is 
material, because it establishes an additional basis for 
service connection for bilateral hearing loss which was not 
previously considered.  38 C.F.R. § 3.156 (2000). 

In conclusion, the evidence submitted since the last final 
denial of the veteran's claim is new and material, and 
therefore, his application to reopen his claim for service 
connection for bilateral hearing loss must be granted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  


ORDER

The veteran having submitted new and material evidence, the 
petition to reopen his claim for service connection for 
bilateral hearing loss is granted.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claim for service connection for bilateral 
hearing loss having been reopened, it should next be 
considered on the merits.  However, the Board may not address 
in its decision a question that had not been addressed by the 
RO without consideration as to whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument and to address that question at a 
hearing.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Thus, this claim must be remanded to allow the RO to consider 
the issue of service connection for bilateral hearing loss on 
the basis of all evidence of record, both old and new.  Id. 

The veteran also seeks service connection for tinnitus and 
bronchitis.  These claims have consistently been denied as 
not well-grounded by the RO.  See 38 U.S.C.A. § 5107(a) (West 
1991) (superceded 2000).   However, during the pendency of 
this appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).   Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, the veteran's claims for 
service connection for tinnitus and bronchitis must be 
remanded for additional development and adjudication in light 
of the aforementioned changes in the law. 

This claim is thus remanded for the following additional 
development: 

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must also ensure that all 
pertinent records of treatment are 
associated with the claims folder, to 
include the veteran's service medical 
records from his periods of 
reserve/National Guard service beginning 
in 1962 and 1974.  



3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure full 
compliance with that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  If the 
RO determines any medical examinations are 
required by the VCAA, such should be 
accomplished at this time.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's appeal should 
then be considered based on all evidence 
of record.  If the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



